1 2010 Shareholders’ Meeting April 29, 2010 2 * *Includes BOLI proceeds, net of foundation contribution of $640,000 3 Financial Review 4 2009 Financial Results Impacted by Three Items •Goodwill impairment loss •Unprecedented level of loan losses •High level of nonperforming assets 5 Goodwill Impairment •$13.4 Million •Had minimal impact on regulatory or tangible capital 6 1st Quarter 2010 Unprecedented Loan Losses ($ in 000’s) 7 90 days Past Due Nonaccrual Loans OREO TDR’s Investments Total - 1Q10 Level of Nonperforming Assets ($ in 000’s) 8 2009 Other Events •Sale of WB Capital Management Inc. •SmartyPig 9 2010 First Quarter •Some relief from loan losses •SmartyPig service fee •Nonperforming assets still too high 10 “Texas” Ratio Nonaccrual & Past due (90 days) Loans as % of Total Loans Net Charge-offs as % of Av Loans Bankers Trust 27.46% 1.99% 0.92% First American 34.34% 3.07% 1.53% Hills Bank 7.79% 0.80% 0.69% MidwestOne 33.69% 3.68% 0.85% National Peer Group 34.15% 3.77% 1.51% West Bank 25.54% 1.33% 1.89% 12/31/09 FDIC Call Reports.National Peer Group consists of all banks with total assets between $1 billion and $3 billion.
